Cuyahoga App. No. 87476, 2006-Ohio-6022. Reported at 113 Ohio St.3d 1465, 2007-Ohio-1722, 864 N.E.2d 652. On motions for reconsideration of Tallis George-Munro and Department of Children and Family Services, William Denihan, and Kamesha Duncan.
Motion of Tallis George-Munro is granted, and that appeal is accepted on Proposition of Law No. I.
Pfeifer, O’Donnell and Lanzinger, JJ., dissent.
Motion of Department of Children and Family Services, William Denihan, and Kamesha Duncan is granted in part, and that appeal is accepted on Proposition of Law Nos. I, II, and III.
Moyer, C.J., Lundberg Stratton and O’Connor, JJ., would also accept that appeal on Proposition of Law No. TV.
Pfeifer and O’Donnell, JJ., dissent.
It is further ordered that the briefing schedule in this appeal is to begin de novo. Appellants shall file their briefs within 40 days of the date of this entry and the parties shall otherwise proceed in accordance with S.CtPrac.R. VI.